     Case: 3:20-cv-00276-MPM-RP Doc #: 11 Filed: 11/20/20 1 of 3 PageID #: 104




                     IN THE UNIT~ll STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION



HAWK TECHNOLOGY SYSTEMS, LLC,

              Plaintiff,

v.                                                 Civil Action No. 3:20cv276-MPM-RP

KIRKLAND' S, INC. d/b/a KIRKLAND' S                Judge Michael P. Mills
STORES, INC.,
                                                   Magistrate Judge Roy Percy
               Defendant.




                            RULE 12(b)(6) MOTION TO DISMISS

       Defendant Kirkland's, Inc. d/b/a Kirkland's Stores, Inc. and Movant-in-Intervention

Salient Systems Corporation, by and through undersigned counsel and pursuant to Federal Rule of

Civil Procedure 12(b)(6) and Local Rule 7, request entry of an order dismissing the Complaint

(Doc. No. 1) filed by Plaintiff Hawk Technology Systems, LLC, for failure to state a claim upon

which relief can be granted. In support of this motion, Defendant files its Memorandum in Support

of Defendant's Motion to Dismiss herewith.



 Dated: November 20, 2020                           Respectfully Submitted,


                                                   /s/Joseph T. Getz
                                                   Joseph T. Getz         Miss. BPR No. 4803
                                                   Evans Petree PC
                                                   1715 Aaron Brenner Drive, Suite 800
                                                   Memphis, TN 38120
                                                   (901)525-6781
                                                   j getz@evanspeh~ee. com
     Case: 3:20-cv-00276-MPM-RP Doc #: 11 Filed: 11/20/20 2 of 3 PageID #: 105




Of Counsel:

Justin J. Hasfor•d
Finnegan, I-Ienderson,
Farabow, Garrett & Dunnei~, LLP
901 New York Avemie, NW
Washington, DC 20001-4413
(202) 408-4000
justin.hasford@finnegan.com

                                      Attorneys for Kirkland's, Inc. d/b/a Kirkland's
                                      Stores, Inc. and Salzent Systems Corporation




                                         2
     Case: 3:20-cv-00276-MPM-RP Doc #: 11 Filed: 11/20/20 3 of 3 PageID #: 106




                                CERTIFICATE OF SERVICE

       I, Joseph T. Getz, do hereby certify that I have electronically filed the foregoing with the
Clerk of Court using the ECF system which sent notification of such filing to the following:

                      Mr. Frank J. Dantone
                      Henderson Dantone
                      241 Main Street (38701)
                      P.O. Box 778
                      Greenville, MS 38702
                      Email: fjd@hdpa.com
                      Attorney for Hawk Technology Systems, LLC


on the 20t~' day of November, 2020.


                                                     /s/Joseph T. Getz
                                                     Joseph T. Getz
